
	

115 HR 1164 PCS: Taylor Force Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		Calendar No. 278115th CONGRESS1st Session
		H. R. 1164
		IN THE SENATE OF THE UNITED STATES
		December 6, 2017ReceivedDecember 7, 2017Read twice and placed on the calendarAN ACT
		To condition assistance to the West Bank and Gaza on steps by the Palestinian Authority to end
			 violence and terrorism against Israeli citizens.
	
	
 1.Short titleThis Act may be cited as the Taylor Force Act. 2.FindingsCongress makes the following findings:
 (1)The Palestinian Authority’s practice of paying salaries to terrorists serving in Israeli prisons, as well as to the families of deceased terrorists, is an incentive to commit acts of terror.
 (2)The United States does not provide direct budgetary support to the Palestinian Authority. The United States does pay certain debts held by the Palestinian Authority and funds programs for which the Palestinian Authority would otherwise be responsible.
 (3)The United States Government supports community-based programs in the West Bank and Gaza that provide for basic human needs, such as food, water, health, shelter, protection, education, and livelihoods, and that promote peace and development.
 (4)Since fiscal year 2015, annual appropriations legislation has mandated the reduction of Economic Support Fund aid for the Palestinian Authority as a result of their payments for acts of terrorism including, in fiscal year 2017, a reduction by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year.
 3.Sense of CongressCongress— (1)calls on the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations to stop payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism and to repeal the laws authorizing such payments;
 (2)calls on all donor countries providing budgetary assistance to the Palestinian Authority to cease direct budgetary support until the Palestinian Authority stops all payments incentivizing terror;
 (3)urges the Palestinian Authority to develop programs to provide essential public services and support to any individual in need within its jurisdictional control, rather than to provide payments contingent on perpetrating acts of violence;
 (4)urges the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to highlight the issue of Palestinian Authority payments for acts of terrorism and to urge other Member States to apply pressure upon the Palestinian Authority to immediately cease such payments; and
 (5)urges the Department of State to use its bilateral and multilateral engagements with all governments and organizations committed to the cause of peace between Israel and the Palestinians to highlight the issue of Palestinian Authority payments for acts of terrorism and to urge such governments and organizations to join the United States in calling on the Palestinian Authority to immediately cease such payments.
			4.Limitation on assistance to the West Bank and Gaza
			(a)Limitation
 (1)In generalFor fiscal year 2018 and each of the five subsequent fiscal years, funds authorized to be appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority may only be made available for such purpose if, except as provided in subsection (d), not later than 30 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State certifies in writing to the appropriate congressional committees that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations—
 (A)are taking credible steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated or materially assisted by individuals under their jurisdictional control, such as the March 2016 attack that killed former United States Army officer Taylor Force, a veteran of the wars in Iraq and Afghanistan;
 (B)have terminated payments for acts of terrorism against Israeli citizens and United States citizens to any individual, after being fairly tried, who has been imprisoned for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals;
 (C)have revoked any law, decree, regulation, or document authorizing or implementing a system of compensation for imprisoned individuals that uses the sentence or period of incarceration of an individual imprisoned for an act of terrorism to determine the level of compensation paid, or have taken comparable action that has the effect of invalidating any such law, decree, regulation, or document; and
 (D)are publicly condemning such acts of violence and are taking steps to investigate or are cooperating in investigations of such acts to bring the perpetrators to justice.
 (2)Additional certification requirementThe Secretary of State shall include in the certification required under paragraph (1) the definition of acts of terrorism that the Secretary used for purposes of making the determination in subparagraph (B) of such paragraph.
				(b)Exception
 (1)In generalSubject to paragraph (2), the limitation on assistance under subsection (a) shall not apply to— (A)payments made to the East Jerusalem Hospital Network;
 (B)assistance for wastewater projects; and (C)assistance for any other program, project, or activity that provides vaccinations to children.
 (2)NotificationThe Secretary of State shall notify in writing the appropriate congressional committees not later than 15 days prior to making funds available for assistance under subparagraph (A), (B), or (C) of paragraph (1).
 (c)Rule of constructionFunds withheld pursuant to this section— (1)shall be deemed to satisfy any similar withholding or reduction required under any other provision of law relating to the Palestinian Authority’s payments for acts of terrorism; and
 (2)shall be in an amount that is not less than the total amount required by such other provision of law.
				(d)Initial use and disposition of withheld funds
 (1)Period of availabilityFunds withheld pursuant to this section are authorized to remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired.
 (2)Use of fundsFunds withheld pursuant to this section may be made available for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority upon a certification by the Secretary of State that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations have met the conditions set forth in subsection (a). Except as provided in paragraph (3), such funds may not be made available for any purpose other than for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority.
 (3)Disposition of unused fundsBeginning on the date that is 180 days after the last day on which the initial availability of funds withheld pursuant to this section would otherwise have expired, such funds are authorized to be made available to the Department of State for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C.2346 et seq.; relating to Economic Support Fund) for purposes other than assistance for the West Bank and Gaza.
				(e)Report
 (1)In generalIf the Secretary of State is unable to certify in writing to the appropriate congressional committees that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations have met the conditions described in subsection (a), the Secretary shall, not later than 15 days after the date on which the Secretary is unable to make such certification, submit to the appropriate congressional committees a report that contains the following:
 (A)The reasons why the Secretary was unable to certify in writing that such organizations have met such requirements.
 (B)The definition of acts of terrorism that the Secretary used for purposes of making the determination in subparagraph (B) of subsection (a)(1).
 (C)The total amount of funds to be withheld. (2)FormThe report required by this subsection shall be submitted in unclassified form but may include a classified annex.
				(f)List of criteria
 (1)In generalNot later than 15 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a list of the criteria that the Secretary uses to determine whether assistance for the West Bank and Gaza is assistance that directly benefits the Palestinian Authority for purposes of carrying out this section.
 (2)UpdateThe Secretary of State shall submit to the appropriate congressional committees an updated list under paragraph (1) not later than 15 days after the date on which the Secretary makes any modification to the list.
				5.Initial report
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing those programs, projects, and activities funded by the United States Government that have been or will be suspended by reason of withholding of funds under section 4.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
			6.Annual report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 6 years, the Secretary of State shall submit to the appropriate congressional committees a report including at a minimum the following elements:
 (1)An estimate of the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations during the previous calendar year as payments for acts of terrorism by individuals who are imprisoned for such acts.
 (2)An estimate of the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations during the previous calendar year as payments to the families of deceased individuals who committed an act of terrorism.
 (3)An overview of Palestinian laws, decrees, regulations, or documents in effect the previous calendar year that authorize or implement any payments reported under paragraphs (1) and (2).
 (4)A description of United States Government policy, efforts, and engagement with the Palestinian Authority in order to confirm the revocation of any law, decree, regulation, or document in effect the previous calendar year that authorizes or implements any payments reported under paragraphs (1) and (2).
 (5)A description of United States Government policy, efforts, and engagement with other governments, and at the United Nations, to highlight the issue of Palestinian payments for acts of terrorism and to urge other nations to join the United States in calling on the Palestinian Authority to immediately cease such payments.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 7.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.  Passed the House of Representatives December 5, 2017.Karen L. Haas,Clerk. December 7, 2017Read twice and placed on the calendar 